
	
		III
		112th CONGRESS
		2d Session
		S. RES. 413
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Casey submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Supporting the designation of April 2012 as
		  National Autism Awareness Month.
	
	
		Whereas autism is a general term used to describe a group
			 of complex developmental brain disorders known as pervasive developmental
			 disorders, commonly known as autism spectrum disorders;
		Whereas autism is a neurodevelopmental disorder that
			 results in difficulties with communication and social interaction, as well as
			 repetitive behaviors;
		Whereas autism affects individuals differently, mildly
			 affecting some and significantly disabling others;
		Whereas according to a 2012 report published by the
			 Centers for Disease Control and Prevention, as of 2008, autism affects an
			 estimated 1 in every 88 children in the United States, including 1 in 54 boys,
			 which is a 23-percent increase from 2006;
		Whereas autism is 4 times more likely to be diagnosed in
			 boys than in girls;
		Whereas autism can affect anyone regardless of race,
			 ethnicity, or other factors;
		Whereas the lifetime incremental cost of caring for a
			 person with autism is $3,200,000;
		Whereas the cost nationally of caring for persons affected
			 by autism is estimated to be at least $90,000,000,000 per year;
		Whereas the number of autistic adults grows daily and,
			 absent fundamental breakthroughs, will continue to increase in the years and
			 decades ahead;
		Whereas it is both a moral and fiscal imperative that
			 services be made available that maximize the potential of each unique adult
			 living with autism to contribute to the greatest extent possible to the society
			 and economy of the United States;
		Whereas it is well established that early intervention can
			 improve outcomes by significantly improving the cognitive, language, and
			 adaptive skills of people with autism;
		Whereas the promise of early intervention is not being
			 realized as close to 80 percent of adults with autism, even those without an
			 intellectual disability, are unemployed and living at home with relatives
			 rather than independently;
		Whereas a variety of physical, medical, and mental-health
			 issues may accompany autism, resulting in marked functional impairment in all
			 activities of daily living;
		Whereas these conditions may include epilepsy, Down
			 syndrome, fragile X syndrome, gastrointestinal problems, immune-system
			 disorders, sleep disturbance, sensory integration dysfunction, and metabolic
			 disorders;
		Whereas many individuals on the autism spectrum face
			 co-occurring mental-health challenges, including anxiety, obsessive
			 compulsions, and depression;
		Whereas individuals living with autism are highly valued
			 and deserve the highest level of dignity and acceptance by society; and
		Whereas April 2012 would be an appropriate month to
			 designate as National Autism Awareness Month to increase public awareness of
			 the need to support individuals with autism and the family members and medical
			 professionals who care for individuals with autism: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)expresses support
			 designating April 2012 as National Autism Awareness Month;
			(2)recognizes and
			 commends both individuals living with autism and the parents and relatives of
			 those individuals for the sacrifice and dedication in providing for the special
			 needs of autistic individuals and for absorbing financial costs for specialized
			 education, medical clinical interventions, and support services;
			(3)recognizes
			 that—
				(A)autism is a major
			 public health crisis that is taking an enormous toll on millions of families
			 who need answers that can come only through further research;
				(B)meeting the
			 education, employment, and service-provision needs of individuals on the autism
			 spectrum is a clear and compelling public policy issue that requires a rapid
			 national response; and
				(C)individuals and
			 families are desperate to access services that are, at this point, inadequate
			 to meet the current and growing needs of individuals with autism;
				(4)stresses the need
			 to begin early intervention services soon after a child has been diagnosed with
			 autism, noting that there is a strong consensus that intensive treatment as
			 soon as possible following diagnosis can significantly improve cognitive
			 functioning, language, and adaptive behavior, reduce the cost of lifetime care,
			 and yield the most positive life outcomes for children with autism;
			(5)recognizes—
				(A)the importance of
			 assistance in the areas of comprehensive early intervention, health,
			 recreation, job training, employment, housing, transportation, and early,
			 primary, and secondary education; and
				(B)that with access
			 to, and assistance with, this type of service and support, individuals with
			 autism can live rich, full, and productive lives;
				(6)recognizes that
			 services for transitioning youth and adults with autism are an especially
			 pressing need, as are services that enhance the safety of individuals with
			 autism of any age; and
			(7)recognizes that
			 by providing adequate service and support at crucial points in life, adults
			 with autism can become tax-paying citizens with productive and rewarding
			 lives.
			
